Citation Nr: 0915493	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Adjutant Generals Office


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA received a letter in October 2008 from the Veteran, 
requesting that his Travel Board hearing scheduled for 
October 30, 2008 be cancelled.  The Veteran also requested 
that he be scheduled for a Video hearing at another date, in 
Wilkes-Barre, Pennsylvania.  The evidenced of record suggests 
that the Veteran's Travel Board hearing was not cancelled and 
that he has not yet been scheduled for a Video hearing.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a 
Video hearing for the issues of hearing 
loss and tinnitus.  This hearing should 
take place in Wilkes-Barre, Pennsylvania 
if such facilities are available at this 
location.  If not, the Veteran should be 
notified of this fact and he should be 
scheduled for a Video hearing in the next 
closest location that is capable of 
performing a Video hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




